Citation Nr: 1646711	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  07-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral degenerative joint disease of the knees, to include as secondary to service-connected bilateral painful heels with degenerative changes.

2.  Entitlement to service connection for bilateral degenerative joint disease of the hips, to include as secondary to service-connected bilateral painful heels with degenerative changes.

3.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine, to include as secondary to service-connected bilateral painful heels with degenerative changes.

4.  Entitlement to a rating in excess of 30 percent for painful left heel with degenerative changes.

5.  Entitlement to a rating in excess of 30 percent for painful right heel with degenerative changes.



REPRESENTATION

 Veteran represented by: Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to February 1979 and from March 1979 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the VA Regional Office (RO) in Cleveland, Ohio. 

In May 2008, the Veteran testified at a hearing conducted before the undersigned. A transcript of the hearing has been associated with the claims file. 

In October 2008, the Board issued a decision which denied the Veteran's application to reopen claims of service connection for degenerative joint disease of the bilateral knees, hips and lumbar spine, denied service connection for left ear hearing loss, awarded an evaluation of 20 percent each for left and right painful heels with degenerative changes, and remanded the issue of an initial compensable rating for right ear hearing loss.  The Veteran then appealed the Board's October 2008 decision to the United States Court of Appeals for Veterans Claims (Court). The Court did not have jurisdiction over the remanded issue of an initial compensable rating for right ear hearing loss.  In November 2010, the Court issued a Memorandum Decision which (1) reversed the Board's determination that new and material evidence had not been submitted to reopen claims of service connection for degenerative joint disease of the bilateral knees, hips and lumbar spine and remanded these issues for adjudication on the merits; (2) vacated and remanded the Board's decision which denied service connection for left ear hearing loss; and (3) vacated and remanded the portion of the Board's decision which denied an evaluation in excess of 20 percent each for bilateral painful heels with degenerative changes.

The issues were subsequently remanded by the Board in July 2011 and February 2014.  The issue of an increased rating for bilateral hearing loss was denied in the February 2014 Board decision.


FINDING OF FACT

On October 5, 2016, the Department of Veterans Affairs (VA) Regional Office was notified that the Veteran died in September 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
M. H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


